The plaintiff brought suit to recover damages for the wrongful death of his intestate Alonzo Bell. He moved for judgment by default and inquiry against the Great Atlantic and Pacific Tea Company for want of an answer. This defendant resisted the plaintiff's motion and moved for an extension of time for filing the answer. The clerk denied the defendant's motion for want of power to extend the time, gave judgment by default and inquiry, and retained the case upon the docket of the Superior Court for the assessment of damages. The defendant excepted and appealed. Judge Warlick found certain facts and in the exercise of his discretion granted the defendant's motion for the extension of time at which to file its answer.
The judgment is affirmed upon the authority of McNair v. Yarboro,186 N.C. 111, and Howard v. Hinson, 191 N.C. 366.
Affirmed. *Page 840